Citation Nr: 1721853	
Decision Date: 06/14/17    Archive Date: 06/23/17

DOCKET NO.  14-18 728	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to service connection for substance abuse secondary to posttraumatic stress disorder (PTSD).  

2.  Entitlement to an increased (compensable) rating for PTSD.  

3.  Entitlement to total disability rating based upon individual unemployability (TDIU).  


REPRESENTATION

Veteran represented by:	Utah Division of Veterans' Affairs


ATTORNEY FOR THE BOARD

M. Taylor, Counsel

INTRODUCTION

The Veteran served on active duty from March 2005 to July 2006.  He also had active duty for training from July 2003 to October 2003.

This matter comes before the Board of Veterans' Appeals (Board) from an April 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).

In December 2015, the Board remanded the case for additional development.  

The Board notes that entitlement to a TDIU is part of the claim for higher ratings when raised.  See Rice v. Shinseki, 22 Vet. App. 447 (2009) (a claim for a TDIU is part of an increased rating claim when such claim is raised by the record).  The record raises the issue of entitlement to a TDIU in the August 2016 VA examination report noting the Veteran had recently been fired from his employment of eight months for missing work due to psychiatric symptoms.  As such, the issue is included on the title page.

In April 2017, the Veteran submitted additional evidence, which was subsequent to the most recent supplemental statement of the case issued in August 2016.  Waiver of RO consideration of the additional evidence is presumed given the date of the Veteran's substantive appeal.  See 38 U.S.C.A. § 7105(e).

The decision below addresses the substance abuse and PTSD claims.  The issue of entitlement to a TDIU is addressed in the remand section following the decision. 


FINDINGS OF FACT

1.  The Veteran's substance abuse is caused by service-connected PTSD.

2.  The Veteran's PTSD with substance abuse most closely approximates social and occupational impairment with deficiencies in most areas; total social and occupational impairment is not shown. 


CONCLUSIONS OF LAW

1.  The criteria for service connection for substance abuse, as secondary to PTSD, are met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016).  

2.  The criteria for a 70 percent rating, and no higher, for PTSD with substance abuse are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.130, Diagnostic Code (DC) 9411 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has limited the discussion below to the relevant evidence required to support its finding of fact and conclusion of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008).

I.  Service Connection

A.  Laws and Regulations

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  "To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 

Service connection may also be granted for a disability that is proximately due to, or aggravated by, service-connected disease or injury.  See 38 C.F.R. § 3.310.

Where drug and alcohol use is at issue, service connection is precluded in two situations: 1) for primary alcohol abuse disabilities; and 2) for secondary disabilities (such as cirrhosis of the liver) that result from primary alcohol abuse.  Service connection is not precluded if substance abuse is secondary to a service-connected disability.  Even if a veteran has a service-connected disability, however, service connection would be precluded for the alcohol or drug abuse disability if it is due to willful action rather than the result of the service-connected disability.  Allen v. Principi, 237 F.3d 1368, 1376, 1378 (Fed. Cir. 2001). 

B.  Analysis

The Veteran contends that his substance abuse is secondary to his service-connected PTSD.  In a December 2007 submission, he stated that he developed a substance abuse problem after he was diagnosed with PTSD.  

Initially, the Board notes that an October 2008 Formal Finding on the Unavailability of Service Treatment Records reflects that the Veteran's service records for his second period of active service are unavailable.  Nevertheless, consistent with his DD FORM 214 reflecting service in Southwest Asia from 2005 to 2006, along with an October 2006 award of a combat patch, in a February 2009 rating decision, service connection was established for PTSD due to combat service in Iraq, effective in October 2007.  

A March 2012 VA treatment record states that PTSD was diagnosed by a VA clinician in September 2007.  In addition, and although VA treatment records in February 2007 reflect a history of drug use in 2003, it was noted that the Veteran had subsequently abstained from drug use until approximately September 2006, when he returned from service in Iraq.  Although the January 2013 notes that problems with substances began prior to service, there is no documentation of substance abuse at service entrance for the second period of service.  As noted in the December 2015 Board remand, the findings reported in the January 2013 VA examination are contradictory, diminishing the probative value of the report, if any.  Regardless, the report notes that the Veteran began using cocaine after his return from combat service in Iraq.  

Additionally, VA inpatient records in September 2007 and October 2007 reflecting a diagnosis of PTSD with associated anxiety and depression note that the Veteran used cocaine to cope with PTSD, which exacerbated his PTSD symptoms.  Moreover, it was determined that the combination of substance abuse, anxiety, and depression had become a vicious cycle, each feeding off of the other.  

The Board notes that April 2013 email correspondence with a VA examiner reflects an opinion that the Veteran's substance abuse is not caused or aggravated by service-connected disability.  However, the absence of a rationale for the opinion diminishes the probative value of the opinion, if any.  

VA's National Center for PTSD (PTSD Center) confirmed the possibility of a link between PTSD and alcohol-related disorders.  The PTSD Center stated "People with PTSD are more likely than others with the same sort of background to have drinking problems."  Further, the PTSD Center found that sixty to eighty percent of Vietnam Veterans with PTSD have alcohol use problems, noting Veterans with PTSD and alcohol problems tend to be binge drinkers, possibly in response to memories of trauma.  See http://www.ptsd.va.gov/public/problems/ptsd-alcohol-use.asp (last visited June 2017).

An August 2016 VA examination was conducted pursuant to the Board's remand.  The report reflects diagnoses of unspecified hallucinogen related disorder, stimulant use disorder, and unspecified depressive disorder.  It was noted that the disorders were mutually aggravating conditions with many overlapping symptoms and impairments.  

Significantly, the Veteran submitted a December 2016 letter from his treating VA psychologist.  The psychologist reported that the Veteran was participating in dual diagnosis treatment for PTSD and addiction.  The psychologist gave the opinion that the Veteran "demonstrates the full spectrum of PTSD symptom distress and it is my judgment that this contributes significantly to his current challenges with [substance abuse disorders]."  

In consideration of this evidence, the question of the relationship between the Veteran's service-connected PTSD and his substance abuse is at least equipoise.  When resolving reasonable doubt in the Veteran's favor, the Board finds that his substance abuse is caused by service-connected PTSD and not the result of willful misconduct.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Therefore, service connection for substance abuse is warranted under 38 C.F.R. § 3.310 on a secondary basis.  

II.  Increased Rating

A.  Laws and Regulations

Ratings are based on a schedule of reductions in earning capacity from specific injuries or combination of injuries.  The ratings shall be based, as far as practicable, upon the average impairments of earning capacity resulting from such injuries in civil occupations.  38 U.S.C.A. § 1155.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  

Under38 C.F.R. § 4.130, DC 9411 for evaluating PTSD, a 10 percent evaluation is warranted for occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.

A 30 percent rating is assigned for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment; mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is assigned when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. 

A 70 percent evaluation is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relationships, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships. 

Lastly, a 100 percent evaluation is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

B.  Analysis

The Veteran's PTSD has been assigned a noncompensable rating.  He maintains that his psychiatric symptoms result in compensable degree of social and occupational impairment.  

By way of history, a February 2009 rating decision shows that the RO granted service connection for PTSD based upon the Veteran's stressful experiences as a lead gunner during combat service in Iraq, to include having witnessed a fellow service member burn to death as a result of an improvised explosive device (IED) blast.  In addition, a February 2012 VA treatment record notes that the Veteran sustained a concussion as a result of an IED blast during service in Iraq in 2005.  Although the rating decision notes that the Veteran's complete service records were unavailable, his DD FORM 214 reflects that he served in an imminent danger pay area, as well as that alternate sources corroborated the circumstances of his combat service in Iraq.  

In addition, as noted above, VA inpatient records in September 2007 and October 2007 note that the combination of substance abuse, anxiety, and depression had become a vicious cycle, each feeding off of the other.  Global Assessment of Functioning (GAF) scores ranging from 40 to 55 were assigned.  These scores are reflective of a range of impairment from moderate to serious to major.

Although there is has been some question as to whether the Veteran has a sufficient diagnosis of PTSD, the Board finds that the evidence does show a diagnosis of PTSD.  The December 2016 letter from his VA treating psychologist most recently supports the PTSD diagnosis.  Moreover, in light of the award above, impairment from the Veteran's substance abuse disorder may be considered in the evaluation as it is now service connected.

As to the severity level, the August 2016 VA examiner concluded that the Veteran's symptoms resulted in social and occupational impairment with deficiencies in most areas such as work, school, family relations, judgment, thinking and/or mood.  

The Board notes that, although the January 2013 VA examiner opined that the Veteran's symptoms resulted in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, as noted in the December 2015 Board remand, the January 2013 VA examination is deemed inadequate due to internal contradictions.  

In view of the evidence, the Board finds that the Veteran's disability picture due PTSD and associated symptoms more closely approximates to the criteria for a 70 percent rating, which reflects deficiencies in most areas of work, school, family relations, judgment, thinking, and mood. 

Although a 70 percent rating is warranted, the Board finds that a rating in excess of 70 percent is not warranted.  Comparing the Veteran's reported and documented psychiatric symptoms to the rating schedule, the Veteran does not manifest or nearly manifest the criteria for a 100 percent disability rating due to PTSD and associated symptoms.  The Veteran's PTSD does not result in total occupational and social impairment.  

Although VA treatment records in 2012 reflect participation in VA vocational rehabilitation, it was noted that he was employed but desired to transition in to a more structured work environment to maintain sobriety and to match his skill set.  The August 2016 VA examination report notes that the Veteran had a relationship with his parents, as well as six or seven good friends.  The examiner reported that the Veteran was oriented times four, and attention and concentration were noted to be fair.  In addition, and although ruminations and racing thoughts were noted, no in appropriate behavior was reported, judgment and insight were noted to be intact and no delusions or hallucinations were reported.  Personal hygiene was noted to be fair, no suicidal or homicidal ideation was reported, and no problems with activities of daily living were noted.  Based on a review of the evidence, the Board finds that the Veteran's PTSD and associated symptoms does not result in total social and occupational impairment at any time during the appeal period.  

In sum, resolving reasonable doubt in the Veteran's favor, the Board finds that the evidence approximates occupational and social impairment with deficiencies in most areas.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3, 4.7.  Accordingly, the criteria for a 70 percent rating, but no higher, have been met for PTSD.  


ORDER

Service connection for substance abuse, as secondary to PTSD, is granted.

A 70 percent rating, but no higher, for PTSD with substance abuse is granted, subject to the regulations governing the award of monetary benefits.


REMAND

As noted in the introduction, the issue of entitlement to a TDIU is raised by the record.  In the August 2016 VA examination report noting that the Veteran had recently been fired from his employment of eight months for missing work due to substance use and/or psychiatric symptoms.  

As such, development of this claim should be undertaken, including completion of the standard TDIU application form.  The RO will then have an opportunity to address the claim in the first instance.

Accordingly, the case is REMANDED for the following actions:

1.  Undertake all notice and evidentiary development needed to resolve the issue of entitlement to a TDIU.  This should include sending the Veteran a letter advising him of the information and evidence needed to award a TDIU.  The letter should also request that he complete a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, in order to provide the information needed to substantiate the claim of TDIU.

2.  Finally, adjudicate the TDIU claim.  If the benefit sought remains denied, issue an SSOC and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.




____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


